"In this pro se case plaintiff asserts that in May 1977 he mailed to this court, by certified mail, a notarized 'complaint’, but that through the Government’s 'neglect and default’ the document was misdelivered to and mistakenly accepted by the United States District Court for the District of Columbia. He asks $500,000 in punitive damages and $499,999.99 in compensatory damages. Although he states that 'the complaint in the original mail packet * * * was of acute value’ to him, he does not say how he was injured by the misdelivery.
"Defendant moves to dismiss on the ground that the claim, if any, plainly sounds in tort, and that this court has no original jurisdiction of tort suits. That proposition is, of course, beyond dispute. See, e.g., Vincin v. United States, 199 Ct. Cl. 762 (1972); Algonac Mfg. Co. v. United States, 192 Ct. Cl. 649, 663 (1970). We have no power to entertain the claim plaintiff presents. Nor is there any point to transfer of the case to a district court, pursuant to 28 U.S.C. § 1506, for processing under the Tort Claims Act since that statute excepts from its coverage 'any claim arising out of the loss, miscarriage, or negligent transmission of letters or postal matter’ (28 U.S.C. § 2680(b)).
"It is therefore ordered and concluded that defendant’s motion to dismiss is granted and the petition is dismissed.”